Citation Nr: 1235982	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  05-07 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased disability rating for herniated nucleus pulposus of the lumbar spine, post operative, bilateral fusion, to include associated neurological impairment of the lower extremities.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1962 to February 1966.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which confirmed and continued a 20 percent rating for herniated nucleus pulposus of the lumbar spine.  By rating decision dated May 2010 a separate 10 percent rating was awarded for associated neurological impairment of the left lower extremity, effective April 21, 2009.  By rating decision dated November 2011, the rating for the left lower extremity neurological impairment was increased to 40 percent, effective June 15, 2010.  The November 2011 rating decision also granted a separate 20 percent rating for associated neurological impairment of the right lower extremity, effective June 15, 2010.

In July 2006 a Videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.  This case was most recently before the Board in December 2010.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, however, the Veteran was awarded TDIU in a November 2011 rating decision.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low back disability has been productive of complaints of pain; objectively, the evidence shows forward flexion to no less than 30 degrees, with no incapacitating episodes shown.

2.  From the initiation of this appeal through June 14, 2010, left lower extremity neurological manifestations of the Veteran's service-connected low back disability were manifested by impairment consistent with mild incomplete paralysis of the sciatic nerve.

3.  From June 15, 2010, left lower extremity neurological manifestations of the Veteran's service-connected low back disability were manifested by no more than moderately severe incomplete paralysis of the sciatic nerve.

4.  From June 15, 2010, right lower extremity neurological manifestations of the Veteran's service-connected low back disability were manifested by no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for orthopedic manifestations of herniated nucleus pulposus of the lumbar spine, post operative, bilateral fusion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior to September 26, 2003); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5293 (from September 23, 2002 through September 25, 2003 ); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5237, 5238, 5243 (effective from September 26, 2003).

2.  A separate 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the veteran's service-connected low back disability from June 21, 2003, through June 14, 2010.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2011).

3.  The criteria for a rating in excess of 40 percent for left lower extremity neurological manifestations of herniated nucleus pulposus of the lumbar spine, post operative, bilateral fusion have not been met from June 15, 2010.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2011).

4.  The criteria for a rating in excess of 20 percent for right lower extremity neurological manifestations of herniated nucleus pulposus of the lumbar spine, post operative, bilateral fusion have not been met from June 15, 2010.  38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.321(b), 4.25, 4.26, 4.124a, Code 8520 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA applies in the instant case.

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in February 2003 and February 2009, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  38 U.S.C. § 5103(a).  The Veteran has been informed of the need for evidence demonstrating an increase in the severity of his disability and the effect that his service-connected disability has on his employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  In May 2010 the Veteran received notice regarding the assignment of a disability rating and/or effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As complete VCAA notice was not completed prior to the initial AOJ adjudication of the claim, such notice was not compliant with Pelegrini.  However, as the case was readjudicated thereafter, most recently in a November 2011 supplemental statement of the case, there is no prejudice to the Veteran in this regard.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran has submitted argument in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of the increased rating claim such that the essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with the claims file, as are VA and private medical records.  The Veteran has undergone VA examinations in 2003, 2009, and 2011 that addressed the medical matters presented on the merits by this appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Taken together, the Board finds that the VA examinations obtained in this case are adequate, as they included an examination of the Veteran and elicited his subjective complaints.  The VA examination described the Veteran's disabilities on appeal in sufficient detail so that the Board is able to fully evaluate the claimed disabilities.

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.


Analysis

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus, the Board must consider whether the Veteran's disability on appeal is entitled to staged ratings for any time during the appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the applicable rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Disability Rating Criteria

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Diagnostic Code 5292 was effective before September 26, 2003 and evaluates the severity of limitation of lumbar spine motion.  It provides a 10 percent evaluation for slight limitation of lumbar spine motion, a 20 percent evaluation for moderate limitation of motion and a 40 percent evaluation for severe limitation of motion.

Prior to September 26, 2003, lumbosacral strain was rated under Diagnostic Code 5295.  Lumbosacral strain with characteristic pain on motion warrants a 10 percent rating.  A 20 percent rating is for assignment for lumbosacral strain when there is muscle spasm on extreme forward bending, and unilateral loss of lateral spine motion in the standing position.  A 40 percent rating requires that the lumbosacral strain be severe, with listing of the whole spine to the opposite side, positive Goldthwait's sign, marked limitation of forward bending in the standing position, loss of lateral spine motion with osteoarthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Diagnostic Code 5293, effective September 23, 2002, states that intervertebral disc syndrome is to be evaluated either based on the total duration of incapacitating episodes over the past 12 months, or by combining under 38 C.F.R. § 4.25 the separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months and a 60 percent disability rating is warranted where the evidence reveals incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

The diagnostic criteria pertinent to spinal disabilities in general were revised effective September 26, 2003 (as codified in relevant part at 38 C.F.R. § 4.71, Diagnostic Codes 5237, 5238, 5243).  Under these relevant provisions, a 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.

In addition to evaluating intervertebral disc syndrome (Diagnostic Code 5243) under the general rating formula for diseases and injuries of the spine, outlined above, it may also be rated on incapacitating episodes.  As instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, the rater is to separately evaluate any associated objective neurologic abnormalities.

Factual Background and Analysis

An August 1966 rating decision granted the Veteran service connection for low back disability and assigned a 20 percent disability rating.

The Veteran's claim for an increased rating for his service-connected low back disability was received on January 21, 2003.  

Although the Veteran filed his claim within one year of the amended criteria in September 2002, none of the evidence suggests that his disability increased in severity during that period.  As a result, the criteria in effect prior to September 2002 are not for application.

At a March 2003 VA examination it was noted that the Veteran had undergone fusion of the lumbar spine in 1992.  Range of motion testing of the lumbar spine revealed flexion to 70 degrees and extension to 10 degrees, right and left bending to 15 degrees, and right and left lateral rotation to 15 degrees.  The diagnosis was degenerative joint disease of the lumbar spine with residual spinal stenosis at all levels.  The Veteran had lumbar spine flexion to 35 degrees at the April 2009 VA spine examination and 45 degrees at the January 2011 VA spine examination.

A review of the evidence of record is not consistent with the criteria for the next-higher 40 percent evaluation under Diagnostic Code 5292, as severe lumbosacral strain has not been demonstrated.  As for Diagnostic Code 5295, the Board notes that such findings as severe lumbosacral strain with listing of the whole spine to the opposite side, positive Goldthwaite's sign, and marked limitation of forward bending in the standing position have not been shown.  Therefore, Diagnostic Codes 5292 and 5295 cannot serve as a basis for a higher rating.  

The evidence does not establish incapacitating episodes, as defined by Note 1 to Diagnostic Code 5293 (effective September 23, 2002).  As such, the revised version of Diagnostic Code 5293, as in effect from September 23, 2002, cannot serve as a basis for an increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in effect from September 23, 2002, the Board must also consider whether separate evaluations for chronic orthopedic and neurologic manifestations of the service-connected back disability, when combined under 38 C.F.R. § 4.25 with evaluations for all other disabilities, results in a higher combined disability rating.

The Board will first analyze the chronic orthopedic manifestations of the Veteran's low back disability.  As noted above, one relevant Diagnostic Code for consideration in this regard is Diagnostic Code 5292, concerning limitation of motion of the lumbar spine.

The March 2003 VA examination revealed lumbar spine flexion of 70 degrees and lumbar spine extension of 10 degrees.  This evidence establishes moderate limitation of motion under Diagnostic Code 5292.  Thus, a 20 percent rating for orthopedic manifestations of the Veteran's back disability is for application.

At the July 2006 Board hearing the Veteran essentially indicated that he did not seek regular ongoing treatment for his low back disability.  The Veteran stated that he had back pain upon bending and also had a mild radiating pain down the legs.  He indicated that no doctor had prescribed bed rest for his back problems.  The Veteran's wife stated that she would sometimes have to tell the Veteran to lay down to ease his back pain.

The competent clinical evidence of record is against an evaluation in excess of 20 percent for the disability at issue based on the General Rating Formula for disease or injury of the spine, effective September 26, 2003, for Diagnostic Codes 5237, 5242, and 5243.  Indeed, a finding of forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine is required in order for the Veteran to qualify for the next-higher 40 percent evaluation under the General Rating Formula for Disabilities of the Spine.

The Board has also contemplated assigning a disability rating based on incapacitating episodes.  However, there is no showing of physician-prescribed bed rest and thus no incapacitating episodes within the meaning of that diagnostic code have been established.  Therefore, a rating based in incapacitating episodes is not warranted at this time.  Diagnostic Code 5243.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are separately evaluated under an appropriate Diagnostic Code, discussed below.  Note (1).  The Board notes that in this case service connection is already in effect for left and right lower extremity neurological disability associated with the Veteran's lumbar spine.  The evidence of record does not reveal any other associated objective neurological complications of the service-connected lumbar spine disability.

The Board has considered additional limitation of function due to factors such as pain, weakness, incoordination and fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The April 2009 and January 2011 VA spine examiners, while noting pain on range of motion testing, specifically indicated that there was no additional limitation of the lumbar spine with repetitive motion.  Therefore, even considering additional functional limitation due to pain, the competent findings do not indicate a disability picture comparable to having lumbar spine forward flexion of 30 degrees or less or as is necessary in order to achieve the next-higher evaluation under the General Rating Formula.

Neurological manifestations:  Left lower extremity 

The Board will now determine an appropriate rating for the Veteran's neurological manifestations of his service-connected low back disability.  The March 2003 VA examination noted some weak motor examination on the left lower leg in all functions; decreased left patellar and Achilles tendon reflexes of the left lower extremity; an inch and a half atrophy of the left calf; and numbness could not be appreciated.  The Board finds that the medical evidence detailed above warrants a finding of mild left lower extremity neurological manifestations of the Veteran's service-connected low back disability.  Further, the Veteran described his lower extremity radiating pain as mild at this July 2006 Board hearing.  

Neurological impairments affecting the sciatic nerve are evaluated under Diagnostic Codes 8520 (paralysis), 8620 (neuritis) and 8720 (neuralgia).  For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most the moderate degree.  Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2011).

Under Diagnostic Code 8520, for incomplete paralysis, as is the case here, DC 8520 provides for a 10 percent disability rating for mild incomplete paralysis. If the condition is considered "moderate," a 20 percent disability rating is provided. If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate" and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In this case, a 10 percent rating under Diagnostic Code 8620 is in effect for the left lower extremity from April 21, 2009 (and a 40 percent rating has been assigned from June 15, 2010).  Based on the findings in the 2003 VA examination, however, the Board finds that a 10 percent rating under Diagnostic Code 8520 for left incomplete paralysis of the sciatic nerve is warranted, effective from the date of claim.  The record does not support a rating in excess of 10 percent prior to June 15, 2010, as there is no evidence of moderate or moderately severe symptoms prior to that time.  For example, there is no evidence prior to June 15, 2010, that the involvement is not wholly sensory.  The 2009 VA examination report noted only residual numbness at the bottom of the left foot "but no more motor or sensory symptoms suggestive of radiculopathy."  Further, there is no evidence of drop foot or loss of active muscle movement below the knee, thus an evaluation for complete paralysis of the sciatic nerve is not assignable.  

Likewise, the record does not support a rating in excess of 40 percent for left lower extremity neurological symptoms since June 15, 2010.  There is no evidence of severe, incomplete paralysis with marked muscular atrophy during this period.  For example, while some muscle atrophy and general weakness was noted at the time of the 2011 VA examination, a detailed motor examination revealed results of 4/5 (active movement against some resistance) in all lower extremity muscle groups.  Further, there is no evidence of drop foot or loss of active muscle movement below the knee since June 15, 2010, thus an evaluation for complete paralysis of the sciatic nerve is not assignable.  

Neurological manifestations:  Right lower extremity 

With respect to the right lower extremity, a 20 percent rating under Diagnostic Code 8620 is in effect from June 15, 2010.  There is no evidence of sciatic impairment affecting the right lower extremity prior to June 15, 2010.  The 2003 VA examination is silent as to positive findings with respect to the right lower extremity, and the 2009 VA examination report only noted numbness in the bottom of the left foot with "no more motor or sensory symptoms suggestive of radiculopathy."
 
The record does not support a rating in excess of 20 percent from June 15, 2010, as there is no evidence of moderately severe or severe symptoms during that time.  For example, there is no evidence during this period that the right lower extremity involvement is not wholly sensory.  

Conclusion

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences concerning his lumbar spine disability.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In this regard, the Board has reviewed the Veteran's statements and Board hearing testimony.  The Veteran is not, however, competent to identify a specific level of disability of his spine disability according to the appropriate diagnostic code. 

Such competent evidence concerning the nature and extent of the Veteran's spine disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's lumbar spine disability is evaluated.  As such, the Board finds these records to be the most probative evidence with regard to whether ratings in excess of 20 percent are warranted.

As for extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Court clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If so, then the assigned schedular evaluation is adequate, referral for extra-schedular consideration is not required, and the analysis stops.  If the RO or the Board finds that the schedular evaluation fails to reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment or frequent periods of hospitalization.  Id.  At 116.  If additional factors are found, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether justice requires assignment of an extra-schedular rating.  Id.

The evidence of record does not reveal that the Veteran's spinal disability picture is so unusual or exceptional in nature as to render his schedular rating inadequate.  The Veteran's disability has been evaluated under the applicable Diagnostic Codes that have specifically contemplated the level of occupational and social impairment caused by service-connected spinal disability.  The Veteran's symptoms such as pain, limitation of motion, and incapacitating episodes are specifically enumerated under the multiple Diagnostic Codes discussed in this decision.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A disability rating in excess of 20 percent for herniated nucleus pulposus of the lumbar spine, post operative, bilateral fusion is denied.

A separate 10 percent rating is granted for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back, from January 21, 2003, to April 20, 2009, subject to regulations governing the payment of monetary benefits.

A disability rating in excess of 10 percent for mild incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back, from April 21, 2009, to June 15, 2010, is denied.

A disability rating in excess of 40 percent for moderately severe, incomplete paralysis of the sciatic nerve, left lower extremity, associated with the back, from June 15, 2010, is denied.

A disability rating in excess of 20 percent for moderate, incomplete paralysis of the sciatic nerve, right lower extremity, associated with the back, from June 15, 2010, is denied.




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


